— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered January 17, 2002, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The majority of the defendant’s challenges to the prosecutor’s *531remarks on summation are unpreserved for appellate review (see People v Campbell, 271 AD2d 693 [2000]; People v Lamour, 203 AD2d 388 [1994]). In any event, the remarks made by the prosecutor do not require reversal. They were proper responses to arguments made by the defense counsel during summation and were fair comment on the evidence (see People v Campbell, supra; People v Lamour, supra). Moreover, “those comments to which objections were registered were followed by curative instructions, subsequent to which the defendant neither asked for further curative instructions nor moved for a mistrial, thereby indicating that the court had sufficiently cured any error to his satisfaction” (People v Rosario, 195 AD2d 577 [1993]). Ritter, J.P., Smith, Goldstein and H. Miller, JJ., concur.